Per Curiam.
— The respondent corporation, Emimelaw Transportation Company, was, at the suit of the appellant Union Anto Supply Company, on August 8, 1921, placed in the hands of a receiver, as being insolvent, or in imminent danger of insolvency. The corporation was at that time engaged in operating a line of automobile stages, carrying passengers for hire. The receiver, after his appointment, continued the operation of the business of the corporation, and did so with such success as to change it from a losing to a profit-making business. On July 7, 1922, the receiver rendered a report to the court, in which, after showing his doings as such receiver and the then status of the corporation, he stated that he had received an offer of a loan of $25,000, to be secured on the property of the corporation, which loan, together with the money then on hand, would take up all of the outstanding obligations of the corporation, including that of the Union Auto Supply Company. He recommended that the loan be accepted, the debts of the corporation paid, the property be turned back to the corporation, and the receivership ended. The court, on tile filing of the report, fixed a time for a hearing thereon, and directed notice to be given of the hearing. Such a notice was given, and at the time appointed, the court heard all of the parties appearing, and entered an order carrying into effect the receiver’s recommendations.
Among those appearing and objecting to the order was the appellant Union Auto Supply Company and one W. II. Crawford. The objections of the Union Auto Supply Company were somewhat general, going principally to the want of power of the court to make such an order. The appellant Crawford set out that *485lie was the majority stockholder of the corporation, and that certain other stockholders had usurped his rights as such; had wrongfully canceled his certificates of stock; had wrongfully issued new certificates of stock in lieu to themselves, and had wrongfully elected themselves as officers of the corporation. He also alleged that certain claims against the corporation listed as the property of others were in fact his 'property ; that certain claims allowed hy the receiver were not obligations of the corporation; and objected to certain intermediate orders of the court, particularly to the refusal of the court to change the terminal of its route in the city of Seattle, on the demand of the city officers. The trial court, before entering its order on the petition of the receiver, overruled these objections; refusing to hear evidence upon or consider the claims of appellant Crawford further than to find that the claims objected to were proper claims against the corporation.
The Union Auto Supply Company perfected its appeal by giving a cost bond within the time and duly conditioned as required by statute. Crawford sought to appeal by joining in the appeal of the Union Auto Supply Company. He gave no bond on his own behalf.
It would seem that, on the merits of the controversy, there is little cause for disturbing the order of the trial court, but the receiver moves to dismiss the appeals, and the motion must be granted.
The Union Auto Supply Company, since its sole interest in bringing the action was to collect the indebtedness due it, and since this is to be paid in full, with interest and costs, it is not aggrieved by the court’s order, and is without an appealable interest. It can object only to the wisdom of the court’s order, but this is a matter concerning which only the corpo*486ration itself can complain. It was of no concern to this appellant.
Tlie appeal of Crawford cannot be sustained for two reasons. By the statute (Bern. Comp. Stat., §1720), only those may join in an appeal whose interests are similarly affected by the judgment or order appealed from, and it is clear that the order made with respect to .the Union Auto Supply Company in no manner affects the order made with respect to him. The second ground is that he gave no appeal bond on his own behalf. This is essential where one party joins in the appeal of another. Robertson Mortgage Co. v. Thomas, 63 Wash. 316, 115 Pac. 312.
The appeals are dismissed.